Citation Nr: 1441655	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness and exposure to hazardous materials.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter in December 2013.  As there has been substantial compliance with the remand directives, the Board may proceed with adjudicating the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a skin disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection of a skin condition, to include as due to an undiagnosed illness and exposure to hazardous materials, have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a March 2006 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  The Veteran was also afforded VA medical examinations in May 2012 and January 2014.  An addendum opinion was obtained in April 2014.  The Board finds that the VA examinations and addendum opinion are adequate.  Taken together, the VA examiners considered the Veteran's medical history, including his lay statements; performed a thorough examination and provided a rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that it remanded this matter in December 2013 to obtain private treatment records, specifically from the Veteran's fee-basis dermatologist.  The RO sent January and February 2014 letters to the Veteran, requesting that he provide sufficient information regarding his fee-basis dermatologist.  VA Form 21-4142 was enclosed in each of the letters.  To date, the Veteran has not responded to the RO's request or provided any information regarding his fee-basis dermatologist.  Thus, the Board finds that any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1) (2013).

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Special service connection rules exist for Persian Gulf Veterans.  38 C.F.R. § 3.317.  These Veterans simply must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications include signs or symptoms involving the skin.  38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none). 38 U.S.C.A. § 1117(a)(2).  Like with presumptive service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he has a skin condition that had its onset in service or shortly thereafter.  He indicates that he was exposed to environmental hazards during the Gulf War including herbicides and oil that might have led to the development of his skin disorder.  He reports having flare-ups whenever his skin is against a "non-breathable" material such as vinyl or rubber.

The Veteran's service treatment records include a September 1989 report reflecting that the Veteran complained of having an insect bite on his left hand.  There was redness and edema to the third digit and hand.  An assessment of a bee sting was recorded.  In June 1990, during service, the Veteran reported that he came into contact with poison oak.  Treatment records show sudden onset of itching, redness, and blisters.  There was also minimal redness to the left and right forearm with crusting.  A July 1984 clinical evaluation noted a 3cm scar.  No rash or dermatitis was noted in the Veteran's service treatment records. 

Following service, a June 2004 VA health screen noted that the Veteran reported having a history of a persistent papular or nodular skin rash.  He reported that he had a "migratory rash" on and off over the buttocks or legs or arms. 

A June 2004 VA Registry of Persian Gulf Exposure and Current Health Problems report reflects a history of a recurring fine, very pruritic, papillary rash.  It was also reported that, following the Gulf War, the Veteran's skin was very easily scarred from even small abrasions or bites.  A Vet Center treatment record from January 2005 also shows complaints of skin problems allegedly as a result of service in the Gulf War and exposure to hazardous materials. 

VA medical records from March 2009 to March 2012 show treatment for a skin rash. 

The Veteran was afforded a VA examination in May 2012, where he was diagnosed with dermatitis.  The VA examiner noted that the Veteran's skin condition impacts his ability to work and has caused him to call in sick a few times.  Nevertheless, the VA examiner found that the Veteran's skin condition is not caused by or a result of his military service.  In providing his opinion, the examiner noted that the Veteran's service medical records are silent for any skin condition other than poison oak and mosquito bites.  Furthermore, the Veteran was not seen for treatment of a skin condition until August 2006, more than 12 years after service.  Therefore, the VA examiner found no evidence of chronicity or continuity of a skin condition. 

The Veteran was afforded another VA examination in January 2014.  The Veteran reported that he has had a rash on his left arm and between his toes since service.  He reported having flare-ups whenever his skin is against a "non-breathable" material.  The diagnosis was dermatitis resolved.  After reviewing the Veteran's service medical records and VA records, the VA examiner concluded that the Veteran has a history of rash that has been resolved.  She further stated that there is no pathological diagnosis, and "therefore no medical opinion can be rendered at this time." 

An addendum opinion was obtained in April 2014.  The VA examiner found that the Veteran's skin condition was less likely than not incurred in or caused by service.  He reasoned that the Veteran did not present with a rash during examinations on May 2009, May 2012 and January 2014.  Therefore, the VA examiner stated that "there is no evidence for this rash and I cannot state that this unseen rash is due to military service or [the Gulf War]." 

The Board finds that service connection on a direct basis is not warranted.  The medical evidence establishes that the Veteran has a skin condition on at least an occasional basis.  However, there is no evidence to link this condition to the Veteran's military service or exposure to hazardous materials.  Service treatment records only show complaints of an insect bite, a bee sting, and exposure to poison oak.  No rash or dermatitis was diagnosed in service.  Furthermore, post-service treatment records do not attribute the Veteran's skin condition to service.  In particular, the May 2012 VA examiner found that the Veteran's skin condition is less likely as not related to service.  He reasoned that the Veteran's service medical records are silent for any skin condition other than poison oak and mosquito bites.  Moreover, the Veteran was not seen for his skin condition until August 2006, more than 12 years after service.  The Board finds the VA examiner's opinion highly probative, as the examiner is a medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for his opinion.  Therefore, because the Veteran's current condition was not shown in service or for many years after service, there is no evidence that it is related to his military service.  

The Board acknowledges the Veteran contentions regarding an ongoing rash since service.  However, despite these assertions, there is no evidence of continuous skin symptoms.  The medical evidence shows that the Veteran first sought treatment for a skin condition in June 2004, more than 10 years after service.  The passage of time between service and the Veteran's complaints of a skin condition diminishes his credibility regarding ongoing symptoms since service.  The Board has also considered the Veteran's assertions regarding his skin condition's relationship to service, and has found them to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences, it is beyond his competence to opine that his skin condition is related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Lastly, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia, the medical evidence of record does not show that the Veteran's currently claimed skin condition cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's skin condition has been clinically diagnosed as dermatitis.  Thus, the existence of a diagnosis for the Veteran's skin condition firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2013).  Therefore, service connection for a skin condition as an undiagnosed illness is not warranted.

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a skin condition, to include as due to an undiagnosed illness and exposure to hazardous materials, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness and exposure to hazardous materials is denied.



____________________________________________
MICAHEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


